Title: To Alexander Hamilton from George Washington, 12 November 1796
From: Washington, George
To: Hamilton, Alexander



Philadelphia 12th. Novr. 1796.
My dear Sir,

In due time, and in good order, I received your letters dated the 4th 5th & 10th. instt: and shall be mindful of their contents.
What construction do you put upon the information received through the assistant of D——r B——? and what notice, if any, should it meet with now, or hereafter, if application should be made for leave, or the event take place without?
Having sometime since, called upon the different Secretaries for such matters (within their respective departments) as required to be communicated to Congress at the opening of the Session, the enclosed papers are from two of them; one has given a shape to the ideas. From the Treasury department I have received nothing yet; and presume nothing will come from the Secretary of it except such matters as are of the fiscal kind, founded upon facts and statements.
The Secretary of War has closed his notes, or draught, with a communication, a declaration, and an invocation, which I had no intention of introducing, if such sentiments could be avoided with that decent respect wch. is due to such members of both houses as have been uniform & steady in their support of those measures of government which I have thought the interest & welfare of this country required, and accordingly recommended.
The reasons which have operated a reluctance in my mind to touch this subject at the opening of the Session, are two—First, that it might not be supposed it was introduced for the purpose of a complimentary notice of the event, by those who might feel a disposition to offer it; and secondly, that it might not embarrass others, who had rather be silent; much less put it in the power of a third set, to oppose (if it should be attempted) sentiments of this sort, in the answer to the Speech.
These being my reasons, judge of their force. If they outweigh what may be considered as indifference—slight—or disrespectful in me, towards the body to whom the Address is made, let them prevail. If not, adopt in whole, or in part, or new model altogether to your liking, the sentiments, or expressions of Mr. McHenry.
Among the things noted in my Memorandums, & not to be found in the enclosures is an intimation to this effect—viz—that from the best information I have been able to obtain, and from the best view I have of the general system of European Politics, and of the state of matters in the Mediterranean in particular, our Commerce in that quarter will always be upon a precarious establishment unless a protecting force is given to it. If Congress in their investigation of the subject should coincide in this opinion, it will rest with their wisdom to decide whether that trade, in particular, is of sufficient importance to countervail the expence of its protection. How much beyond this to extend the view towards a navy, in the present uncertain State of our Fiscal concerns, merits consideration. My own sentiments lead strongly to the means of Commencement.
This last article in addition to the several matters contained in the enclosures, and what will naturally flow from the texts mentioned in your letter, together with a general reference to the proper Officers for estimates—Papers—&ca.—alluded to in the Speech will comprehend every thing that has occured to me, as necessary to be mentioned at the opening of the Session; and I would thank you much for letting me have the whole as early in next week as your convenience will permit—at any rate on Saturday; with your opinion on the propriety of giving Congress a full statement relatively to the Situation of our affairs with France, as suggested in my letter of the  instant.
With Affectionate regard   I am always Yours

Go: Washington


PS. I was in the very Act of closing this letter when yours of yesterday’s date came to hand—due consideration shall be given to the Contents of it.

 